             Case: 1:18-cv-07686 Document #: 872 Filed: 12/17/20 Page 1 of 1 PageID #:8268
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                       NorthernDistrict
                                                   __________   Districtofof__________
                                                                             Illinois

            In re: Lion Air Flight JT 610 Crash                      )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:18-cv-07686
                                                                     )
                            Defendant                                )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
u              Plaintiffs Anice Kasim, Septiana Damayanti, Dian Daniaty Binti Udin Zaenudin, and Bias Ramadhan A.S.
               Bin Misyadi recover from Thomas V. Girardi and Girardi Keese, jointly and severally, the amount of two
               million dollars ($2,000,000), plus post judgment interest at the rate of 0.10% per annum, along with costs.           .

This action was (check one):

u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge          Thomas M. Durkin                                                   on a motion for
      civil contempt of court.
                                                                                                                                     .

Date:      12/17/2020                                                       CLERK OF COURT


                                                                              /s/ Emily Wall
                                                                                          Signature of Clerk or Deputy Clerk
